Citation Nr: 0639384	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  97-06 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. J. A. J. O.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in San Juan, the Commonwealth of 
Puerto Rico (RO).


FINDING OF FACT

Medical evidence of record relates PTSD to verified stressors 
in the veteran's military service. 


CONCLUSION OF LAW

PTSD was incurred in the veteran's military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent regulations concerning VA's duties to notify and 
assist were enacted by Congress in 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  
Without deciding whether the pertinent notice and development 
requirements have been satisfied in the present case, it is 
concluded that the Board may proceed with adjudicating the 
veteran's claim for entitlement to service connection for 
PTSD.  This is so because the Board is taking action 
favorable to the veteran by granting entitlement for the 
benefit on appeal.  As such, this decision poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Specifically, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2006); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f) (1).

If the veteran did not engage in combat with the enemy or if 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  See Cohen, 
10 Vet. App. at 138; Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); Fossie v. West, 12 
Vet. App. 1, 6 (1998).

The veteran's service personnel records document that he 
served with an artillery regiment in Vietnam from March 1968 
to April 1969.  He asserts that his base, including its 
barracks, as well as convoys on which he traveled, were 
attacked on multiple occasions, and contends that these 
events, as well as incidents wherein his best friend was 
killed and in which he almost drowned, have resulted in PTSD.  
The Board notes that the Joint Services Records Research 
Center verified in April 2004 that convoys in which the 
veteran's unit was involved, as well as the base in which the 
veteran's unit was located, were attacked in March 1968, May 
1968, and October 1968, on the dates and in the capacities 
the veteran noted in his April 1999 stressor statement.  As 
such, the claimed stressors of attacks on the veteran's base 
and convoys are confirmed.  Pentecost v. Principi, 16 Vet. 
App. 124 (2002); see also Suozzi v. Brown, 10 Vet. App. 307 
(1997).

The evidence contains diagnoses of various psychiatric 
disorders, to include anxiety disorder, depressive disorder, 
and PTSD.  VA examinations conducted in November 1993 through 
June 2006 concluded that the veteran was experiencing either 
depressive disorder, anxiety disorder, dysthymic disorder, or 
a combination thereof.  However, VA psychiatrists in March 
2005, July 2005, and March 2006 found that these disorders 
existed with PTSD "features," or symptomatology.  Further, 
the January 2006 fee-based examination found that the veteran 
indeed had PTSD, citing the stressors of incoming attacks, 
and noting his long history of nightmares and flashbacks, 
irritability, hypervigilance, and anxiety response to stimuli 
such as fireworks or thunderstorms.

While the record reveals psychiatric diagnoses of depressive 
disorder and anxiety disorder, as well as PTSD, the Board 
finds that based on the veteran's service with an artillery 
unit in service, the corroborated stressors of multiple 
attacks on his convoys and base in Vietnam, and the evidence 
that these experiences have resulted in depression, anxiety, 
irritability, and nightmares, there is sufficient evidence 
that the veteran's psychiatric difficulties are attributable 
to PTSD and related symptomatology resulting from inservice 
stressors.  Although some of the evidence of record fails to 
diagnose the veteran with PTSD, the veteran's symptomatology 
noted in these evaluations is consistent with those 
evaluations in which he is diagnosed with PTSD, as well as 
with the veteran's VA psychiatric treatment records.  The 
veteran is repeatedly noted to have angry outbursts without 
an obvious stimulus; to experience irritability; and to awake 
suddenly from sleeping without organic cause and to be unable 
to return to sleep, suggesting nightmares.  The Board 
recognizes that these symptoms, as well as depression and 
anxiety in general, are all components of a clinical 
diagnosis of PTSD.  In short, the weight of the evidence 
shows that the veteran experiences symptomatology which is 
characteristic of PTSD, and has been diagnosed with PTSD 
based on his reports of those stressor events which have been 
independently confirmed by the Joint Services Records 
Research Center.  

Unless the preponderance of the evidence is against a claim, 
it cannot be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Thus, without finding error in the RO's action, the 
Board will exercise its discretion to find that the evidence 
is in relative equipoise, and conclude that service 
connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Id. 


ORDER

Entitlement to service connection for PTSD is granted. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


